Citation Nr: 1456517	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of encephalitis and high fever, to include a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2013, the Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains no documents.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his October 2010 VA Form 9, the Veteran contends that he had a high fever and encephalitis that were treated with antibiotics to which he was allergic and that these events caused his current seizure disorder.  After his in-service hospitalization, the Veteran states he began to have "whiteouts" during service that culminated with his first seizure in 1983 (post-service).  The Veteran's wife has also submitted a statement indicating that the Veteran described feelings of déjà vu shortly after separating from service.  The Veteran has submitted VA treatment records that show he currently has a seizure disorder.  


The Veteran's service treatment records (STRs) show that he was hospitalized in January 1971 for a fever, upper respiratory infection, and acute pharyngitis, secondary to rare beta-hemolytic streptococci.  His discharge medication is listed as Penicillin VK.  His STRs and the September 1970 Report of Medical History indicate an allergy to Penicillin.  The Veteran has also submitted a medical journal article from December 1971 titled "Minocycline in the Chemoprophylaxis of Meningococcal Disease" that asserts 8,721 recruits, stationed at the Veteran's base, were given minocycline during the first three months of 1971 as a result of an outbreak of meningococcal disease.  

To date, the Veteran has not been afforded a VA examination to determine the etiology of his seizure disorder.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his seizure disorder.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current seizure disorder was incurred in service.  In rendering the opinion, the examiner is asked to consider the following:

a.) STRs that show the Veteran was treated for an infection in January 1971; 
b.) the August 2013 statement from the Veteran's wife indicating that the Veteran experienced déjà vu or whiteouts shortly after separating from service; 
c.) the Veteran's July 2010 statement providing a timeline of the onset of his seizure disorder; and,
d.) the December 1970 article "Minocycline in the Chemoprophylaxis of Meningococcal Disease".

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

2. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




